UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-07507 DWS Investments VIT Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2010 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2010 ANNUAL REPORT DWS INVESTMENTS VIT FUNDS DWS Equity 500 Index VIP Contents 5 Performance Summary 6 Information About Your Fund's Expenses 7 Management Summary 8 Portfolio Summary 9 Investment Portfolio 20 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 26Financial Highlights 27 Notes to Financial Statements 32 Report of Independent Registered Public Accounting Firm 33 Tax Information 33 Proxy Voting 34 Investment Management Agreement Approval 37 Summary of Management Fee Evaluation by Independent Fee Consultant 39 Board Members and Officers This report must be preceded or accompanied by a prospectus. To obtain an additional prospectus or summary prospectus, if available, call (800) 728-3337 or your financial representative. We advise you to consider the Fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the Fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Various factors, including costs, cash flows and security selection, may cause the fund's performance to differ from that of the index. Any decline in value of a fund security that is out on loan by the portfolio will adversely affect performance. Financial failure of the borrower may mean a delay in recovery or loss of rights in the collateral. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary December 31, 2010 All performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please contact your participating insurance company for the Fund's most recent month-end performance. Performance figures for Classes A, B and B2 differ because each class maintains a distinct expense structure. Performance doesn't reflect charges and fees ("contract charges") associated with the separate account that invests in the Fund or any variable life insurance policy or variable annuity contract for which the Fund is an investment option. These charges and fees will reduce returns. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2010 are 0.34%, 0.59% and 0.74% for Class A, Class B and Class B2 shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Fund returns during the 3-year, 5-year and 10-year periods shown reflect a fee waiver/and or expense reimbursement. Without this waiver/reimbursement, returns would have been lower. Growth of an Assumed $10,000 Investment [] DWS Equity 500 Index VIP — Class A [] S&P 500® Index The Standard & Poor's 500® (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Yearly periods ended December 31 Comparative Results (as of December 31, 2010) DWS Equity 500 Index VIP 1-Year 3-Year 5-Year 10-Year Class A Growth of $10,000 $ Average annual total return % -3.07 % % % S&P 500 Index Growth of $10,000 $ Average annual total return % -2.86 % % % DWS Equity 500 Index VIP 1-Year 3-Year 5-Year Life of Class* Class B Growth of $10,000 $ Average annual total return % -3.30 % % % S&P 500 Index Growth of $10,000 $ Average annual total return % -2.86 % % % DWS Equity 500 Index VIP 1-Year 3-Year 5-Year Life of Class** Class B2 Growth of $10,000 $ Average annual total return % -3.43 % % % S&P 500 Index Growth of $10,000 $ Average annual total return % -2.86 % % % The growth of $10,000 is cumulative. *The Fund commenced offering Class B shares on April 30, 2002. Index returns began on April 30, 2002. **The Fund commenced offering Class B2 shares on September 16, 2005. Index returns began on September 30, 2005. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include contract charges, redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (July 1, 2010 to December 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical Fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. If these transaction costs had been included, your costs would have been higher. Expenses and Value of a $1,000 Investment for the six months ended December 31, 2010 Actual Fund Return Class A Class B Class B2 Beginning Account Value 7/1/10 $ $ $ Ending Account Value 12/31/10 $ $ $ Expenses Paid per $1,000* $ $ $ Hypothetical 5% Fund Return Class A Class B Class B2 Beginning Account Value 7/1/10 $ $ $ Ending Account Value 12/31/10 $ $ $ Expenses Paid per $1,000* $ $ $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class B2 DWS Equity 500 Index VIP .33% .58% .73% For more information, please refer to the Fund's prospectus. These tables do not reflect charges and fees ("contract charges") associated with the separate account that invests in the Fund or any variable life insurance policy or variable annuity contract for which the Fund is an investment option. Management Summary December 31, 2010 Although concerns about the outlook for economic growth periodically weighed on investor sentiment during the past 12 months, the Standard & Poor's 500® (S&P 500) Index finished the period with a healthy gain of 15.06%, thanks to three important trends. First, the US economy moved to a firmer footing than where it stood one year ago, causing investor fears of a "double-dip" recession to fade gradually into the background. Second, stock prices were energized by the overall health of US corporations, as demonstrated by strong corporate earnings results, cash-rich balance sheets and — in many cases — attractive dividend yields relative to bonds. The monetary policy of the US Federal Reserve Board (the Fed) was a third pillar of positive stock market performance. The Fed kept rates near zero for the full 12-month period and initiated its policy of "quantitative easing" in order to boost growth. Together, these favorable developments helped stocks continue their long climb off of the crisis lows of March 2009. The Fund returned 14.70% during 2010 (Class A shares, unadjusted for contract charges). Since the Fund's investment strategy is to replicate the performance of the S&P 500 Index as closely as possible before the deduction of expenses, the Fund's return is normally close to the return of the index. Heightened investor risk appetites and hopes for improving growth translated into outperformance for the higher-beta and economically sensitive areas of the market during 2010.1 The top-performing market segment was the consumer discretionary sector, which delivered a return nearly double that of the market as a whole. The improving outlook for economic growth, particularly in the latter part of the period, fueled gains of over 20% in numerous restaurant and retail stocks. The environment of expanding global growth and rising commodity prices also boosted stocks in the industrials, materials and energy sectors. The weakest-performing areas of the stock market were generally those seen as being most defensive and least sensitive to economic trends, such as consumer staples, health care and utilities. Technology stocks, while providing a double-digit return, also trailed the overall market. Large-cap tech stocks such as Microsoft Corp., Cisco Systems, Inc. and Intel Corp., among others, underperformed due to concerns about their future growth potential. Similarly, financial stocks gained 10%-plus as a group but fell short of the benchmark return. Many stocks in the sector remained under pressure from regulatory concerns and difficulties relating to the slow recovery from the housing and mortgage crisis of 2008. We continue to follow a passive strategy designed to provide returns that approximate those of the benchmark. Brent Reeder Senior Vice President, Northern Trust Investments, Inc., Subadvisor to the Fund All performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please contact your participating insurance company for the Fund's most recent month-end performance. Performance figures for Classes A, B and B2 differ because each class maintains a distinct expense structure. Performance doesn't reflect charges and fees ("contract charges") associated with the separate account that invests in the Fund or any variable life insurance policy or variable annuity contract for which the Fund is an investment option. These charges and fees will reduce returns. Risk Considerations Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Various factors, including costs, cash flows and security selection, may cause the Fund's performance to differ from that of the index. Any decline in value of a fund security that is out on loan by the Fund will adversely affect performance. Financial failure of the borrower may mean a delay in recovery or loss of rights in the collateral. Stocks may decline in value. See the prospectus for details. The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. "Standard & Poor's," "S&P," "S&P 500," "Standard & Poor's 500" and "500" are trademarks of The McGraw-Hill Companies, Inc., and have been licensed for use by the Fund's advisor. DWS Equity 500 Index VIP is not sponsored, endorsed, sold, nor promoted by Standard & Poor's, and Standard & Poor's makes no representation regarding the advisability of investing in the Fund. There is no guarantee that the Fund will be able to mirror the S&P 500 index closely enough to track its performance. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 1Beta is a measure of volatility, or systematic risk, of a security or a portfolio in comparison to the market as a whole. Portfolio management market commentary is as of December 31, 2010, and may not come to pass. This information is subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance does not guarantee future results. Current and future portfolio holdings are subject to risk. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 12/31/10 12/31/09 Common Stocks 99% 98% Cash Equivalents* 1% 2% 100% 100% Sector Diversification (As a % of Common Stocks) 12/31/10 12/31/09 Information Technology 19% 20% Financials 16% 14% Energy 12% 11% Industrials 11% 10% Health Care 11% 13% Consumer Staples 11% 11% Consumer Discretionary 10% 10% Materials 4% 4% Utilities 3% 4% Telecommunication Services 3% 3% 100% 100% Ten Largest Equity Holdings (18.3% of Net Assets) 1. Exxon Mobil Corp. Explorer and producer of oil and gas 3.2% 2. Apple, Inc. Manufacturer of personal computers and communication solutions 2.5% 3. Microsoft Corp. Developer of computer software 1.8% 4. General Electric Co. A diversified company provider of services to the technology, media and financial industries 1.7% 5. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 1.6% 6. International Business Machines Corp. Manufacturer of computers and provider of information processing services 1.6% 7. Procter & Gamble Co. Manufacturer of diversified consumer products 1.5% 8. AT&T, Inc. Provider of communications services 1.5% 9. Johnson & Johnson Provider of health care products 1.5% 10. JPMorgan Chase & Co. Provider of global financial services 1.4% Asset allocation, sector diversification, and holdings are subject to change. *In order to keep cash on hand to meet shareholder redemptions or other needs while maintaining exposure to the market, the Fund invests in futures contracts. For more complete details about the Fund's investment portfolio, see page 9. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio December 31, 2010 Shares Value ($) Common Stocks 98.5% Consumer Discretionary 10.5% Auto Components 0.3% Goodyear Tire & Rubber Co.* Johnson Controls, Inc. Automobiles 0.6% Ford Motor Co.* (a) Harley-Davidson, Inc. Distributors 0.1% Genuine Parts Co. Diversified Consumer Services 0.1% Apollo Group, Inc. "A"* DeVry, Inc. H&R Block, Inc. Hotels Restaurants & Leisure 1.7% Carnival Corp. (Units) Darden Restaurants, Inc. International Game Technology Marriott International, Inc. "A" (a) McDonald's Corp. Starbucks Corp. (a) Starwood Hotels & Resorts Worldwide, Inc. (a) Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. Household Durables 0.4% D.R. Horton, Inc. Fortune Brands, Inc. Harman International Industries, Inc.* Leggett & Platt, Inc. Lennar Corp. "A" (a) Newell Rubbermaid, Inc. Pulte Group, Inc.* (a) Stanley Black & Decker, Inc. Whirlpool Corp. (a) Internet & Catalog Retail 0.8% Amazon.com, Inc.* Expedia, Inc. Netflix, Inc.* Priceline.com, Inc.* Leisure Equipment & Products 0.1% Hasbro, Inc. Mattel, Inc. (a) Media 3.1% Cablevision Systems Corp. (New York Group) "A" CBS Corp. "B" (a) Comcast Corp. "A" DIRECTV "A"* Shares Value ($) Discovery Communications, Inc. "A"* (a) Gannett Co., Inc. Interpublic Group of Companies, Inc.* McGraw-Hill Companies, Inc. Meredith Corp. (a) News Corp. "A" Omnicom Group, Inc. Scripps Networks Interactive "A" Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc. "B" Walt Disney Co. Washington Post Co. "B" (a) Multiline Retail 0.8% Big Lots, Inc.* Family Dollar Stores, Inc. J.C. Penney Co., Inc. Kohl's Corp.* Macy's, Inc. Nordstrom, Inc. (a) Sears Holdings Corp.* (a) Target Corp. Specialty Retail 1.9% Abercrombie & Fitch Co. "A" AutoNation, Inc.* AutoZone, Inc.* Bed Bath & Beyond, Inc.* Best Buy Co., Inc. CarMax, Inc.* GameStop Corp. "A"* (a) Home Depot, Inc. (a) Limited Brands, Inc. (a) Lowe's Companies, Inc. O'Reilly Automotive, Inc.* RadioShack Corp. (a) Ross Stores, Inc. Staples, Inc. The Gap, Inc. (a) Tiffany & Co. TJX Companies, Inc. Urban Outfitters, Inc.* Textiles, Apparel & Luxury Goods 0.6% Coach, Inc. NIKE, Inc. "B" (a) Polo Ralph Lauren Corp. VF Corp. (a) Consumer Staples 10.5% Beverages 2.5% Brown-Forman Corp. "B" (a) Coca-Cola Co. Coca-Cola Enterprises, Inc. Constellation Brands, Inc. "A"* Dr. Pepper Snapple Group, Inc. Shares Value ($) Molson Coors Brewing Co. "B" (a) PepsiCo, Inc. Food & Staples Retailing 2.3% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. Safeway, Inc. SUPERVALU, Inc. (a) Sysco Corp. (a) Wal-Mart Stores, Inc. Walgreen Co. Whole Foods Market, Inc.* Food Products 1.7% Archer-Daniels-Midland Co. Campbell Soup Co. (a) ConAgra Foods, Inc. Dean Foods Co.* (a) General Mills, Inc. H.J. Heinz Co. (a) Hormel Foods Corp. Kellogg Co. Kraft Foods, Inc. "A" McCormick & Co., Inc. (a) Mead Johnson Nutrition Co. Sara Lee Corp. The Hershey Co. (a) The J.M. Smucker Co. (a) Tyson Foods, Inc. "A" Household Products 2.2% Clorox Co. Colgate-Palmolive Co. (a) Kimberly-Clark Corp. Procter & Gamble Co. Personal Products 0.2% Avon Products, Inc. (a) Estee Lauder Companies, Inc. "A" (a) Tobacco 1.6% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Energy 11.8% Energy Equipment & Services 2.1% Baker Hughes, Inc. Cameron International Corp.* Diamond Offshore Drilling, Inc. FMC Technologies, Inc.* (a) Halliburton Co. Helmerich & Payne, Inc. (a) Nabors Industries Ltd.* National Oilwell Varco, Inc. Rowan Companies, Inc.* Schlumberger Ltd. Shares Value ($) Oil, Gas & Consumable Fuels 9.7% Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. Chevron Corp. ConocoPhillips CONSOL Energy, Inc. Denbury Resources, Inc.* Devon Energy Corp. El Paso Corp. EOG Resources, Inc. (a) EQT Corp. (a) Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Massey Energy Co. Murphy Oil Corp. Newfield Exploration Co.* Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. (a) Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. Southwestern Energy Co.* Spectra Energy Corp. (a) Sunoco, Inc. Tesoro Corp.* Valero Energy Corp. Williams Companies, Inc. Financials 15.8% Capital Markets 2.5% Ameriprise Financial, Inc. Bank of New York Mellon Corp. Charles Schwab Corp. E*TRADE Financial Corp.* Federated Investors, Inc. "B" (a) Franklin Resources, Inc. Invesco Ltd. Janus Capital Group, Inc. Legg Mason, Inc. (a) Morgan Stanley Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. The Goldman Sachs Group, Inc. Commercial Banks 2.9% BB&T Corp. (a) Comerica, Inc. (a) Fifth Third Bancorp. First Horizon National Corp. Huntington Bancshares, Inc. KeyCorp M&T Bank Corp. Marshall & Ilsley Corp. PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. (a) US Bancorp. Shares Value ($) Wells Fargo & Co. (a) Zions Bancorp. Consumer Finance 0.7% American Express Co. Capital One Financial Corp. Discover Financial Services SLM Corp.* Diversified Financial Services 4.2% Bank of America Corp. Citigroup, Inc.* CME Group, Inc. IntercontinentalExchange, Inc.* JPMorgan Chase & Co. Leucadia National Corp. Moody's Corp. (a) NYSE Euronext The NASDAQ OMX Group, Inc.* Insurance 3.8% ACE Ltd. Aflac, Inc. Allstate Corp. American International Group, Inc.* (a) Aon Corp. Assurant, Inc. Berkshire Hathaway, Inc. "B"* Chubb Corp. Cincinnati Financial Corp. (a) Genworth Financial, Inc. "A"* Hartford Financial Services Group, Inc. Lincoln National Corp. (a) Loews Corp. Marsh & McLennan Companies, Inc. (a) MetLife, Inc. Principal Financial Group, Inc. (a) Progressive Corp. Prudential Financial, Inc. The Travelers Companies, Inc. (a) Torchmark Corp. (a) Unum Group XL Group PLC Real Estate Investment Trusts 1.5% Apartment Investment & Management Co. "A" (REIT) AvalonBay Communities, Inc. (REIT) (a) Boston Properties, Inc. (REIT) (a) Equity Residential (REIT) (a) HCP, Inc. (REIT) (a) Health Care REIT, Inc. (REIT) (a) Host Hotels & Resorts, Inc. (REIT) (a) Kimco Realty Corp. (REIT) (a) Plum Creek Timber Co., Inc. (REIT) (a) ProLogis (REIT) (a) Public Storage (REIT) (a) Shares Value ($) Simon Property Group, Inc. (REIT) Ventas, Inc. (REIT) Vornado Realty Trust (REIT) (a) Weyerhaeuser Co. (REIT) Real Estate Management & Development 0.1% CB Richard Ellis Group, Inc. "A"* Thrifts & Mortgage Finance 0.1% Hudson City Bancorp., Inc. (a) People's United Financial, Inc. (a) Health Care 10.7% Biotechnology 1.3% Amgen, Inc.* (a) Biogen Idec, Inc.* (a) Celgene Corp.* (a) Cephalon, Inc.* (a) Genzyme Corp.* Gilead Sciences, Inc.* Health Care Equipment & Supplies 1.5% Baxter International, Inc. Becton, Dickinson & Co. Boston Scientific Corp.* C.R. Bard, Inc. (a) CareFusion Corp.* DENTSPLY International, Inc. (a) Intuitive Surgical, Inc.* (a) Medtronic, Inc. St. Jude Medical, Inc.* Stryker Corp. (a) Varian Medical Systems, Inc.* (a) Zimmer Holdings, Inc.* (a) Health Care Providers & Services 1.9% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc.* DaVita, Inc.* Express Scripts, Inc.* Humana, Inc.* Laboratory Corp. of America Holdings* (a) McKesson Corp. Medco Health Solutions, Inc.* Patterson Companies, Inc. (a) Quest Diagnostics, Inc. Tenet Healthcare Corp.* UnitedHealth Group, Inc. WellPoint, Inc.* Health Care Technology 0.1% Cerner Corp.* (a) Life Sciences Tools & Services 0.5% Agilent Technologies, Inc.* Life Technologies Corp.* PerkinElmer, Inc. (a) Thermo Fisher Scientific, Inc.* Waters Corp.* Shares Value ($) Pharmaceuticals 5.4% Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. (a) Forest Laboratories, Inc.* Hospira, Inc.* Johnson & Johnson King Pharmaceuticals, Inc.* Merck & Co., Inc. Mylan, Inc.* Pfizer, Inc. Watson Pharmaceuticals, Inc.* Industrials 10.8% Aerospace & Defense 2.6% Boeing Co. General Dynamics Corp. Goodrich Corp. Honeywell International, Inc. ITT Corp. (a) L-3 Communications Holdings, Inc. Lockheed Martin Corp. (a) Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. United Technologies Corp. Air Freight & Logistics 1.1% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc. "B" Airlines 0.1% Southwest Airlines Co. Building Products 0.0% Masco Corp. Commercial Services & Supplies 0.5% Avery Dennison Corp. Cintas Corp. (a) Iron Mountain, Inc. (a) Pitney Bowes, Inc. (a) R.R. Donnelley & Sons Co. Republic Services, Inc. Stericycle, Inc.* (a) Waste Management, Inc. (a) Construction & Engineering 0.2% Fluor Corp. Jacobs Engineering Group, Inc.* Quanta Services, Inc.* Electrical Equipment 0.5% Emerson Electric Co. Rockwell Automation, Inc. Roper Industries, Inc. Shares Value ($) Industrial Conglomerates 2.4% 3M Co. General Electric Co. Textron, Inc. (a) Tyco International Ltd. Machinery 2.3% Caterpillar, Inc. Cummins, Inc. Danaher Corp. Deere & Co. Dover Corp. (a) Eaton Corp. Flowserve Corp. Illinois Tool Works, Inc. Ingersoll-Rand PLC (a) PACCAR, Inc. (a) Pall Corp. Parker Hannifin Corp. Snap-on, Inc. Professional Services 0.1% Dun & Bradstreet Corp. Equifax, Inc. Robert Half International, Inc. (a) Road & Rail 0.8% CSX Corp. Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. Trading Companies & Distributors 0.2% Fastenal Co. (a) W.W. Grainger, Inc. Information Technology 18.4% Communications Equipment 2.2% Cisco Systems, Inc.* F5 Networks, Inc.* Harris Corp. JDS Uniphase Corp.* Juniper Networks, Inc.* Motorola, Inc.* QUALCOMM, Inc. Tellabs, Inc. Computers & Peripherals 4.4% Apple, Inc.* Dell, Inc.* (a) EMC Corp.* Hewlett-Packard Co. Lexmark International, Inc. "A"* NetApp, Inc.* QLogic Corp.* SanDisk Corp.* Western Digital Corp.* Shares Value ($) Electronic Equipment, Instruments & Components 0.4% Amphenol Corp. "A" Corning, Inc. FLIR Systems, Inc.* (a) Jabil Circuit, Inc. Molex, Inc. (a) Internet Software & Services 1.9% Akamai Technologies, Inc.* eBay, Inc.* Google, Inc. "A"* Monster Worldwide, Inc.* (a) VeriSign, Inc. (a) Yahoo!, Inc.* IT Services 3.0% Automatic Data Processing, Inc. Cognizant Technology Solutions Corp. "A"* Computer Sciences Corp. Fidelity National Information Services, Inc. Fiserv, Inc.* (a) International Business Machines Corp. (a) MasterCard, Inc. "A" Paychex, Inc. SAIC, Inc.* Teradata Corp.* Total System Services, Inc. Visa, Inc. "A" (a) Western Union Co. (a) Office Electronics 0.1% Xerox Corp. Semiconductors & Semiconductor Equipment 2.5% Advanced Micro Devices, Inc.* Altera Corp. (a) Analog Devices, Inc. Applied Materials, Inc. (a) Broadcom Corp. "A" First Solar, Inc.* (a) Intel Corp. KLA-Tencor Corp. (a) Linear Technology Corp. (a) LSI Corp.* MEMC Electronic Materials, Inc.* Microchip Technology, Inc. (a) Micron Technology, Inc.* (a) National Semiconductor Corp. (a) Novellus Systems, Inc.* NVIDIA Corp.* Teradyne, Inc.* (a) Texas Instruments, Inc. (a) Xilinx, Inc. Software 3.9% Adobe Systems, Inc.* Autodesk, Inc.* (a) BMC Software, Inc.* CA, Inc. Shares Value ($) Citrix Systems, Inc.* Compuware Corp.* Electronic Arts, Inc.* Intuit, Inc.* McAfee, Inc.* Microsoft Corp. Novell, Inc.* Oracle Corp. Red Hat, Inc.* Salesforce.com, Inc.* Symantec Corp.* Materials 3.7% Chemicals 2.1% Air Products & Chemicals, Inc. Airgas, Inc. CF Industries Holdings, Inc. Dow Chemical Co. E.I. du Pont de Nemours & Co. (a) Eastman Chemical Co. Ecolab, Inc. FMC Corp. (a) International Flavors & Fragrances, Inc. Monsanto Co. PPG Industries, Inc. Praxair, Inc. (a) Sigma-Aldrich Corp. The Sherwin-Williams Co. Construction Materials 0.1% Vulcan Materials Co. (a) Containers & Packaging 0.2% Ball Corp. Bemis Co., Inc. Owens-Illinois, Inc.* Sealed Air Corp. Metals & Mining 1.2% AK Steel Holding Corp. (a) Alcoa, Inc. Allegheny Technologies, Inc. (a) Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Nucor Corp. (a) Titanium Metals Corp.* United States Steel Corp. (a) Paper & Forest Products 0.1% International Paper Co. MeadWestvaco Corp. Telecommunication Services 3.1% Diversified Telecommunication Services 2.8% AT&T, Inc. CenturyLink, Inc. (a) Frontier Communications Corp. Qwest Communications International, Inc. Shares Value ($) Verizon Communications, Inc. Windstream Corp. Wireless Telecommunication Services 0.3% American Tower Corp. "A"* MetroPCS Communications, Inc.* (a) Sprint Nextel Corp.* (a) Utilities 3.2% Electric Utilities 1.7% Allegheny Energy, Inc. American Electric Power Co., Inc. Duke Energy Corp. (a) Edison International Entergy Corp. Exelon Corp. (a) FirstEnergy Corp. (a) NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. Progress Energy, Inc. Southern Co. (a) Gas Utilities 0.1% Nicor, Inc. (a) ONEOK, Inc. (a) Independent Power Producers & Energy Traders 0.1% AES Corp.* Constellation Energy Group, Inc. NRG Energy, Inc.* (a) Multi-Utilities 1.3% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Shares Value ($) Consolidated Edison, Inc. (a) Dominion Resources, Inc. DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy TECO Energy, Inc. (a) Wisconsin Energy Corp. Xcel Energy, Inc. Total Common Stocks (Cost $686,052,402) Principal Amount ($) Value ($) Government & Agency Obligation 0.2% US Treasury Obligation US Treasury Bill, 0.175%**, 5/5/2011 (b) (Cost $1,354,167) Shares Value ($) Securities Lending Collateral 10.5% Daily Assets Fund Institutional, 0.27% (c) (d) (Cost $80,919,416) Cash Equivalents 1.2% Central Cash Management Fund, 0.19% (c) (Cost $9,353,550) % of Net Assets Value ($) Total Investment Portfolio (Cost $777,679,535)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. ** Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $806,292,197. At December 31, 2010, net unrealized appreciation for all securities based on tax cost was $47,316,804. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $174,402,944 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $127,086,140. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at December 31, 2010 amounted to $78,984,238, which is 10.2% of net assets. (b) At December 31, 2010, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At December 31, 2010, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P 500 Index USD 3/17/2011 38 Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (e) $ $
